Title: John Adams to Abigail Adams, 1 January 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia January 1. 1794
          
          I have taken a Sheet of Paper, only to wish you an happy new Year and many happy repetitions of this Aniversary.
          I received yesterday a Letter, and Pacquet of his Liberty Papers and Pamphlets from Mr B. Hollis dated 18. Feb. 1793. Where it has been I cannot guess. He Sends his best Wishes to you and hopes you have recovered your health and Spirits.
          I Suppose Columbus has now done with G— I read his Number 5. yesterday. The Printers are all Poltroons or they would insert the whole in all their Papers; They are afraid of an Antifoederal Party and of a French Party now associated in one, and very powerful with many Readers of Newspapers. If Genet has by his Conduct made many of them afraid to avow their Attachment to him, they Still avoid giving him offence and will come out in his vindication whenever they think they may with Safety.
          Cheesman is not arrived and Brisler is put to more Inconvenience than I am for want of our Trunk. It is feared he is lost, but I still hope he will be heard of, after some time. My Duty Love & Compliments where proper
          yours this Year as last
          
            J. A.
          
        